UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Jane B. Modell Rosen,                                                     2/14/2020

                                 Plaintiff,
                                                             1:18-cv-06670 (AT) (SDA)
                     -against-
                                                             ORDER SCHEDULING
 N.Y.C. Department of Education, et al.,                     SETTLEMENT CONFERENCE

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

         A settlement conference is scheduled before Magistrate Judge Stewart Aaron on

Wednesday, March 11, 2020 at 2:00 p.m. in Courtroom 11C, United States Courthouse, 500 Pearl

Street, New York, NY 10007.

         In preparation for the settlement conference Plaintiff shall provide a good faith

settlement demand to Defendants no later than February 19, 2020. In addition, the parties must

comply with the Settlement Conference Procedures for Magistrate Judge Stewart D. Aaron,

available at https://nysd.uscourts.gov/hon-stewart-d-aaron, except that the Court will accept

Defendants’ confidential settlement submission on or before March 9, 2020.

         Chambers will provide this Order to pro se Plaintiff and her limited pro bono counsel by

email.

SO ORDERED.

DATED:          New York, New York
                February 14, 2020

                                                    ______________________________
                                                    STEWART D. AARON
                                                    United States Magistrate Judge
